Citation Nr: 0712885	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  99-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for residuals of a left 
sciatic nerve injury, secondary to a shell fragment wound 
(SFW), currently evaluated as 40 percent disabling.

2. Entitlement to an increased rating for residuals of a SFW 
of the left buttock with retained metal fragments, currently 
evaluated as 50 percent disabling.

3. Entitlement to an increased rating for residuals of a SFW 
of the left forearm, to include scars, currently evaluated as 
10 percent disabling.

4. Entitlement to an increased a compensable rating for 
residuals of a SFW of the right foot, to include scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his two sons


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to January 
1946.

These matters initially came before the Board from a November 
1998 rating action that denied a rating in excess of 40 
percent for a residuals of a left sciatic nerve injury 
secondary to a SFW; a rating in excess of 20 percent for 
residuals of a SFW of the left buttock with retained metal 
fragments; a rating in excess of 10 percent for residuals of 
a SFW of the left forearm, to include scars; and a 
compensable rating for residuals of a SFW of the right foot, 
to include scars. A Notice of Disagreement was received in 
December 1998, and a Statement of the Case (SOC) was issued 
subsequently that month.  A Substantive Appeal (via a VA Form 
9, Appeal to Board of Veterans Appeals) was received in March 
1999.

In August 2000, the veteran and his two sons testified during 
a Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

In July 2001, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development. A Supplemental SOC (SSOC) was issued in June 
2002, reflecting the RO's continued denial of the claims on 
appeal.  A rating decision of that same date granted service 
connection for PTSD and a total disability rating based on 
individual unemployability (TDIU).

In June 2003, the Board again remanded these matters for 
further development of the evidence and for due process 
development.  A SSOC was issued in April 2004, reflecting the 
RO's grant of an increased, 50 percent rating for residuals 
of a SFW of the left buttock with retained metal fragments, 
and its continued denial of a rating in excess of 40 percent 
for a residuals of a left sciatic nerve injury secondary to a 
SFW; a rating in excess of 10 percent for residuals of a SFW 
of the left forearm, to include scars; and a compensable 
rating for residuals of a SFW of the right foot, to include 
scars.

The Board again remanded each of the claims for additional 
development in September 2004.  After completing the 
requested action to the extent possible, the Appeals 
Management Center (AMC) continued the denials of the claims, 
as reflected in a September 2006 SSOC, and returned these 
matters to the Board for further appellate consideration.

In March 2007, the undersigned granted motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran is receiving the highest possible schedular 
rating for his left buttock SFW residuals, and these 
residuals have not resulted in marked interference with 
employment, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular rating 
schedule.

3.  The veteran's left forearm SFW residuals involve no more 
than moderate muscle injury, as the wound was caused by 
shrapnel fragments and resulted in small linear scars, only 
some decrease in muscle strength and grip, and no muscle 
atrophy.  The associated scars are each less than 144 square 
inches, are not poorly nourished with repeated ulceration, 
tender or painful, deep, or unstable; and do not cause 
limited motion.

4.  The scars on the veteran's right foot residual to a SFW 
do not cause fatigability, incoordination, or otherwise limit 
the function of the foot; are less than 144 square inches; 
are not poorly nourished with repeated ulceration, tender or 
painful, deep, or unstable; and do not cause limited motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of a left sciatic nerve injury secondary to a SFW 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520 (2006).

2.  The criteria for a rating in excess of 50 percent for 
residuals of a SFW of the left buttock with retained metal 
fragments are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.55, 
4.56, 4.73, Diagnostic Code 5317, 4.118, Diagnostic Codes 
7803-7805 (before August 30, 2002), 7801-7805 (2002-2006).

3.  The criteria for a rating in excess of 10 percent, for 
residuals of a SFW of the left forearm, to include scars, are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5308, 4.118, Diagnostic Codes 7803-7805 
(before August 30, 2002), 7801-7805 (2002-2006).

4.  The criteria for a compensable rating for residuals of a 
SFW of the right foot, to include scars, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.55, 4.56, 4.118, Diagnostic Codes 
7803-7805 (before August 30, 2002), 7801-7805 (2002-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a November 2004 letter, the AMC provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate each claim for increased ratings, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
After issuance of the November 2004 letter, and opportunity 
for the veteran to respond, the September 2006 SSOC reflects 
readjudication of the claims.    Hence, the veteran is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The Board notes that the September 2006 letter accompanying 
the SSOC informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  The timing of this notice also 
is not shown to prejudice the veteran.  Because the Board's 
decision herein denies each claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice under 
the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Centers (VAMCs) in 
Fayetteville, North Carolina.

The Board notes that, in a February 2007 post-remand brief, 
the veteran's representative requested a remand for a new VA 
examination because the current medical evidence is 
insufficient to allow the Board to make a fully informed 
decision as to the current level of severity of the veteran's 
disabilities (pp. 2-3).  This argument is based in part on 
the fact that the VA physician that provided a March 2005 
opinion (the third additional commentary regarding his 
November 2003 examination of the veteran), felt he could not 
provide range of motion figures in response to the question 
asked.  However, as shown below, the evidence, including the 
reports of VA examinations and addendums prepared pursuant to 
the Board's instructions in the June 2003 and September 2004 
remands contain sufficient findings on which to base a 
decision as to each increased ratings claim.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A. Left Sciatic Nerve Injury Residuals

The veteran's left sciatic nerve injury residuals, secondary 
to a SFW, are rated under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8520 (2006).  Under DC 8520, a 40 percent rating 
requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis, i.e., the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520 (2006).  

Considering the evidence in light of above-noted legal 
criteria, the Board finds that, a rating higher than 40 
percent is not warranted under the pertinent schedular 
criteria.

The January 1997 VA examination report indicated that there 
was "some weakness" in the veteran's left leg because of 
pain on movement as compared to the right.  A November 2002 
VA outpatient treatment (VAOPT) note reflects that a complete 
foot examination showed normal visual exam results, pedal 
pulses were normal/present, sensation was normal/intact to 
microfilament, circulation was normal, there was no deformity 
and no ulceration.  During the November 2003 VA examination, 
the veteran complained of numbness of the left foot and pain 
radiating down the entire left leg, allowing him to walk only 
about a block before the pain and weakness in the foot 
becomes a problem.  On the November 2003 VA examination, the 
veteran was able to move his toes normally for full range of 
motion, motor and sensory examination of the lower extremity 
was the same bilaterally, and there was decreased sense of 
light touch over the entire right foot.  There was a decrease 
in muscle strength at the knee to flexion and extension, and 
there was a decrease in strength at the ankle to dorsiflexion 
and flexion.  There was also a decrease at the extensor 
hallucis longus power.  The VA physician concluded that the 
overall strength on the left side was probably 75 percent of 
the right side strength.  In a February 2004 addendum, the 
physician who performed the November 2003 VA examination 
clarified that the examination did not show any atrophy in 
the left leg.  In an additional, March 2004 addendum, the sam 
VA physician stated that there was incomplete paralysis of 
the left sciatic nerve.  He stated that there was no way 
other than pure speculation to characterize the injury as 
mild, moderate, moderately severe, or severe, because he did 
not know the grading system being used, but expressed his 
opinion that the incomplete paralysis of the left sciatic 
nerve was "probably in the mild range."  The physician 
reiterated that there was no atrophy of the muscles of the 
leg noted.  

Thus, the evidence reflects that the mild incomplete 
paralysis of the veteran's sciatic nerve did not include 
marked muscular atrophy, a symptom required for a higher, 60 
percent rating.  Moreover, the examiner, although uncertain 
as to the "grading system," characterized the level of the 
incomplete paralysis as mild, and the examination findings 
show at most the moderately severe incomplete paralysis 
warranting the 40 percent rating the veteran is currently 
receiving, as evidenced by the approximately 25 percent 
decrease in strength on the left side, and his ability to 
move his toes with full range of motion.

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced during the August 2000 
Board hearing that he currently has left foot drop as 
evidenced by the fact that he drags that leg sometimes (p. 3) 
and his statements during the hearing and during the November 
2003 VA examination that he can only walk a short distance 
due to the pain and numbness in his left leg (p. 4).  
However, the examination findings contradict his assertions 
as to the foot drop, and there is no objective support for 
his other assertions.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 40 percent for residuals of a left 
sciatic nerve injury secondary to a SFW is not warranted 
under the pertinent provision of the rating schedule.  

B.  Claims for Increased Ratings for SFW Residuals

The remaining disabilities for which the veteran is claiming 
entitlement to higher ratings are residuals of SFWs of the 
left buttock, left forearm, and right foot, including some 
muscle injuries.  Under 38 C.F.R. § 4.56(d) (2006), 
disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe or severe.

Slight disability is characterized by a simple wound of 
muscle without debridement, infection or effects of 
laceration.  History and complaint of a wound of slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and no consistent 
complaint of cardinal symptoms of muscle injury as defined in 
38 C.F.R. § 4.56(c), or painful residuals.  Objective 
findings of minimal scar, with no evidence of fascial defect 
or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2) 
(2006).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are 
also indicative of moderately severe muscle disability.  
Tests of strength and endurance compared with the sound side 
should demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56(d)(3) (2006).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56(d)(4) (2006).

Pursuant to 38 C.F.R. § 4.55 (2006), for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2006).

Although scarring is a factor to be considered in evaluating 
muscle injury residuals, a separate rating is also possible 
for a scar, where its symptomatology does not overlap with 
scar symptomatology for which the veteran is receiving a 
rating under the criteria applicable to muscle injuries.  
38 C.F.R. § 4.14 (prohibiting pyramiding).  During the 
pendency of the veteran's appeal, the criteria for evaluating 
disabilities of the skin, including scars, were changed 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 49,599 
(2002), codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
05 (2006).  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
applicable criteria for rating the scars from the veteran's 
SFWs, and furnished him notice of the revised criteria (as 
reflected in the April 2004 SSOC), there is no due process 
bar to the Board also considering the former and revised 
applicable criteria in this regard.

Under the rating criteria for scars in effect prior to August 
30, 2002, a 10 percent rating is the only rating assignable 
under Diagnostic Codes (DCs) 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, DCs 7803, 7804 
(2002).  Scars may be evaluated on the basis of any related 
limitation of function of a bodily part that they affect. 38 
C.F.R. 4.118, DC 7805 (2002). 

Under the criteria in effect on and after August 30, 2002, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation where 
the area or areas exceeds 6 square inches (39 sq. cm.), and 
higher evaluations for scars that affect a greater area.  38 
C.F.R. § 4.118, DC 7801 (2006). Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, are separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Id. 
at Note 1.  A deep scar is one associated with underlying 
soft tissue damage.  Id. at Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 
(2006).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2. Under the 
amended DC 7803, superficial, unstable, scars warrant a 10 
percent evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. 38 C.F.R. § 4.118, DC 7803, Note 1 (2006).  Under DC 
7804, scars that are superficial and painful on examination 
may be assigned a 10 percent evaluation.  Other scars may be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2006).

1.  Left Buttock Shell Fragment Wound Residuals

The 50 percent rating for the veteran's residuals of SFW of 
the left buttock with retained metallic fragments has been 
assigned under 38 C.F.R. § 4.73, DC 5317.  DC 5317 is used to 
rate residuals of injuries to Muscle Group XVII.  The 
function of the muscles in Muscle Group XVII  relate to 
extension of the hip, specifically, abduction of the thigh; 
elevation of opposite side of pelvis; tension of fascia lata 
and iliotibial (Maissiat's) band, acting with Muscle Group 
XIV; and in postural support of body steadying pelvis upon 
head of femur and condyles of femur on tibia.  These muscles 
are part of the pelvic girdle group, including the gluteus 
maximus; gluteus medius; and gluteus minimus.  Under DC 5317, 
the highest rating is 50 percent, for severe injury, and that 
is the rating that was assigned in the April 2004 SSOC.

When a veteran has the maximum schedular rating for his 
disability, VA must consider whether extra-schedular rating 
is appropriate.  See 38 C.F.R. § 3.321(b)(1) (2006).  The 
Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Extra-
schedular rating is requested by the RO and approved by the 
Under Secretary Benefits or by the Director of Compensation 
and Pension Services.  38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, the RO considered extraschedular rating and 
determined that referral for such extra-schedular rating is 
not appropriate in the April 2004 and September 2006 SSOCs.  
Accordingly, the Board may consider this matter without 
prejudice to the veteran.

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury. 38 
C.F.R. § 4.1 (2006); Van Hoose 4 Vet. App. at 363).  In 
exceptional cases, where the ratings provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to service-connected 
disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extra-schedular rating requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006); Fanning v. Brown, 
4 Vet App. 225, 229 (1993).

Considering the evidence of record in light of the 
extraschedular criteria, the Board finds that a rating higher 
than 50 percent on an extraschedular basis is not warranted.   

The Board notes that the veteran is receiving a TDIU based on 
his unemployability due to his service-connected 
disabilities, reflecting the RO's determination that he is 
unemployable due to his service-connected disabilities.  The 
evidence does not reflect, however, that his left buttock SFW 
residuals warrant an extraschedular rating.

The service medical records reflect that the veteran suffered 
a SFW to his left buttock in April 1945.  At the time, the 
veteran's multiple SFWs were characterized as moderately 
severe.  A subsequent note stated that the wound was 
undermined, and that delayed primary closure was done on 
small wound to the left hip.  The January 1946 separation 
examination described a shell fragment wound of the left 
side, and noted that soreness and pain persisted to date.  
The skin examination reflected a left hip scar, lateral.  It 
was noted that no hospitalization was desired.  After service 
an August 1946 VA Form 2539 reflects a hospital admission for 
foreign body (painful) GSW (not found) and appendicitis (not 
found), and the veteran was discharged because there was no 
need for hospitalization.  A July 1947 Form 2539 reflects 
that he was admitted to the hospital for a foreign body in 
the left hip, the result of shrapnel wound received while in 
action in Germany.  The first post-service VA examination 
report, prepared in February 1948, noted the veteran's 
shrapnel wound and his two post-service hospitalizations due 
to his left hip wound, and stated that the left hip was being 
examined to look for foreign bodies of shrapnel fragments.  
The veteran indicated that he had been hospitalized in 
Germany for two days and in France for two months.  He noted 
pain in the left hip that was not constant.  On examination, 
the physician was unable to palpate any foreign body.  X-rays 
of the left hip showed the bones and joints to be normal.  
There were two metallic fragments overlying the left ilium 
and one minute metallic fragment overlying the neck of the 
femur.  There was a 2 x 3/4 inch scar on the left gluteal 
region, well-healed and non-adherent. 

The diagnosis was of shrapnel wound to the left hip, well 
healed with retained fragments, symptomatic.  A May 1952 VA 
orthopedic service consultation note stated that since his 
left buttock shrapnel wound, the veteran had numbness, but no 
pain, in the left hip going down the back and side of the 
left thigh to the ankle, more bothersome in the previous two 
months.  On examination, the veteran had old well-healed non-
tender scars on the left buttock, with no buttock or sciatic 
tenderness.  There was no atrophy.   The hips were negative 
for problems.  There was decreased sensation to pinprick over 
the left buttock and lateral, anterior and posterior thigh, 
calf, and foot.  Reflexes were equal and active.  The 
Babinski test was negative.  X-rays showed a small piece of 
metal in the left iliac area.  The physician wrote that he 
believed any signs and symptoms that the veteran had were 
subjective, and due to the original injury and not the 
presence of the metal.  Consequently, the physician saw no 
reason to attempt to locate and remove the foreign body.  He 
concluded that the veteran was possible suffering from 
"conversion hysteria," and that no orthopedic treatment was 
indicated.

More recently, on the January 1997 VA examination, the wound 
area revealed a 2 inch lateral scar that was non-hypertropic 
and non-tender.  Bilateral examination of the gluteus maximus 
revealed them to be the same.  The veteran had good abduction 
of the thigh.  His DJD and DDD of the back was in no way 
associated with the left buttock SFW.  There was no tissue 
loss, adhesions, damage to the tendons, damage to the bones, 
joints, or nerves, evidence of pain, or evidence of muscle 
hernia, and strength was 5/5 bilaterally.  On the November 
2003 VA examination, there was a well healed 3 centimeter 
scar on the middle of the left buttock.  There was slight 
atrophy of the lower part of the buttock, particularly on the 
medial aspect, greater on the left than on the right.  The 
veteran was able to tense his buttocks normally.  He 
complained of decreased perception of light touch over the 
entire left buttock above and below the level of the SFW, and 
was unable to perceive light touch using the diabetic 
monofilament.  There was no tenderness of herniation noted at 
the shell fragment scar area.  There was a "very slight" 
decrease in muscle strength at the left hip as compared to 
the right.  In a March 2004 addendum, the VA physician stated 
that the buttock SFW residuals were from an injury to muscle 
group XVII and that they were moderate.  As to whether there 
was any objective evidence of pain on motion, he noted the 
veteran's complaints of pain.  There was no change on 
repetitive activity, no change in the strength of the leg on 
repetitive activity during the examination, and no functional 
loss due to pain or other symptoms.  He stated that there was 
no disability from the scar separate from the muscle 
impairment, and described the scar as 3 cm. in length, about 
one-tenth of a cm. in width, and so about .3cm or .15 square 
inches in area.

Thus, while the veteran was hospitalized for his left buttock 
SFW residuals during and shortly after service, this 
hospitalization has not been frequent.  In addition, while 
the veteran has been found unemployable, there is no evidence 
that the SFW residuals, which did not result in atrophy or 
more than slight decrease in muscle strength, themselves 
markedly interfered with his employment.  The Board notes 
that the November 2003 VA examination report reflects that 
the veteran retired from his job as a brick mason in 1987 at 
the age of 62.  Moreover, the symptomatology described above 
is not so unusual as to render impractical the application of 
the regular rating schedule.

In addition, the above evidence reflects that a separate 
evaluation is not warranted for the scar from the veteran's 
left buttock SFW.  The treatment records and examination 
reports reflect that the veteran's scar is not poorly 
nourished with repeated ulceration, tender or painful, deep, 
or unstable, or that it causes limited motion, or limits the 
function of any of the muscles in Muscle Group XVII.

For all the foregoing reasons, the Board finds that a rating 
higher than 50 percent for left buttock SFW residuals, or a 
separate rating for scars from the SFW, is not warranted 
under any pertinent provision of the rating schedule, or on 
an extra-schedular basis.  The claim for an increased rating 
for residuals of a SFW wound of the left buttock with 
retained metal fragments must therefore be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine. However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

2. Residuals of a SFW of the Left Forearm, to Include Scars

The veteran's left forearm SFW residuals, to include scars, 
are rated under DC 7805-5308.  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2006).  In this case, 
the veteran's left forearm SFW residuals had been rated 
noncompensable under DC 7805 because that was the only 
significant residual of this SFW.  However, in the April 1998 
rating decision on appeal, the RO found that the January 1997 
VA examination report reflected that there were residuals 
that were more properly rated as analogous to muscle injury, 
and that a 10 percent rating was warranted under 38 C.F.R. 
§ 4.73, DC 5308.  Under DC 5308, a rating of 10 percent is 
warranted for moderate disability of the Group VIII muscles 
of either hand; a 20 percent rating is warranted for 
moderately severe disability of the Group VIII muscles of 
either hand; and maximum ratings of 40 and 30 percent are 
warranted when there is severe disability of the Group VIII 
muscles of the major and minor hand, respectively.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308 (2006).  (The veteran is right 
handed).  The function of Group VIII muscles are extension of 
the wrist, fingers, and thumb; abduction of the thumb, and 
the muscles in this group arise mainly from the external 
condyle of the humerus, i.e., extensors of the carpus, 
fingers, and thumb.

The service medical records reflect the veteran's multiple 
SFWs were initially characterized together as moderately 
severe.  A subsequent treatment note reflects that there was 
delayed primary closure done on a "small wound" of the left 
arm.  The January 1946 separation examination notes a left 
arm scar, internal, and a shell fragment wound of the left 
arm, with soreness and pains persisting.  It was also noted 
that no hospitalization was desired.  The first post-service 
VA examination, in February 1948 noted a 2 x 1/2 inch scar on 
the medial aspect of the left forearm 2 inches below the 
medical epicondyle of the left humerus, which was apparently 
the portal of entry of the shrapnel.  It was well healed and 
non-adherent.  There was also a 3/4 by 1/2 inch "v" shaped scar 
on the volar surface of the left forearm, 3 inches below the 
cubital fossa, which was the incisional scar for removal of 
shrapnel.  This scar was also well healed and non-adherent.  
There was no nerve paralysis or muscle atrophy of the left 
forearm, and no weakness of the left hand.  X-rays of the 
left radius and ulna showed the bones and joints to be 
normal.

During the May 1998 VA examination, the veteran noted 
momentary pain in the left forearm area every 2-3 months, but 
stated that it had not been a major problem for him.  He also 
indicated that, as he was right handed, the left forearm SFW 
residuals had not appreciably interfered with his activities, 
and he could not describe specific information about flares 
or aggravating factors.  On examination, there was a 1 inch 
well-healed scar over the volar surface of the arm, with no 
specific sensory loss.  There was, however, 20 percent 
decreased flexor strength of the forearm muscles and left 
hand grip.  There was no evidence of muscle atrophy.  On the 
November 2003 VA examination, the veteran complained of 
intermittent daily pain in the left forearm muscle, relieved 
with medication, but could not document the things that 
seemed to make the pain worse.  On examination, there was a 3 
cm. slightly depressed scar over the proximal left forearm 
over the ulna.  There was no tenderness or retained fragment.  
There was slight numbness in the area immediately around the 
scar, with no herniation or dehiscence.  Muscle strength in 
the left hand and dexterity were normal grossly.  There was 
good strength to grip of the fingers and full range of motion 
of the fingers.  There was no obvious weakness to flexion or 
dorsiflexion of the wrist or fingers.  The examiner noted tat 
the veteran complaints of decreased strength in flexion of 
the elbow and dorsiflexion of the elbow were not related to 
the left forearm SFW residuals.  A February 2004 addendum 
stated that there was no documented loss of function or 
atrophy of the arm.  A March 2005 addendum stated that there 
was no significant decrease in strength and described the SFW 
as slight.

Considering the evidence of record in light of the above-
noted criteria for evaluating disabilities of the muscles, 
the veteran is not entitled to a rating higher than 10 
percent for his left forearm SFW residuals.  The evidence 
reflects that these muscle injury residuals are no more than 
moderate.  The type of wound was from shrapnel fragments, 
which is indicative of moderate muscle disability.  There was 
some complaint of the cardinal signs and symptoms of muscle 
disability, small linear scars, and some (20 percent) 
decrease in muscle strength and grip, also consistent with 
moderate muscle injury.  However, the symptoms did not 
indicate moderately severe muscle injury warranting a higher, 
20 percent rating.  The wound was not through and through or 
deep penetrating by small high velocity missile or large low 
velocity missile, did not include entrance and exit scars 
indicating the track of the missile through one or more 
muscle groups, or indication on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.

In addition, the evidence does not reflect that either the 
entry scar or the removal scar were at least 144 square 
inches, poorly nourished with repeated ulceration, tender or 
painful, deep, or unstable, or that either one caused limited 
motion, or limited the function of any of the muscles in 
Muscle Group VII.  38 C.F.R. §  4.118, Diagnostic Codes 7803-
7805 (before August 30, 2002), 7801-7805 (2002-2006).  Thus, 
there is no basis for a separate rating for the scars from 
the left forearm SFW.

For all the foregoing reasons, the Board finds that there is 
no schedular basis for a rating higher than 10 percent for 
the residuals of a SFW of the left forearm, to include a 
scar.  

3. Residuals of a SFW of the Right Foot, To Include Scars

The veteran's right foot SFW residuals are rated under DC 
7805.  As noted above, the former and revised versions of DC 
7805 provide for rating scars based on limitation of function 
of the part affected.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a compensable rating for the 
veteran's right foot scar is not warranted under any 
applicable criteria.

On the May 1998 VA examination, there were scars of .5 by .3 
inches over the dorsum and medial aspects of the foot.  The 
only abnormalities detected by the examiner were decreased 
flexion and plantar flexion of the right ankle joint, which 
he stated was apparently not related to the veteran's right 
foot SFW.  As noted above, a November 2002 VAOPT note 
reflects that a complete foot examination showed normal 
visual exam results, pedal pulses were normal/present, 
sensation was normal/intact to microfilament, circulation was 
normal, there was no deformity and no ulceration.  During the 
November 2003 VA examination, the veteran complained of 
intermittent but daily discomfort of the right foot, which 
increased with standing and walking.  On examination, there 
were two 1 cm. scars on the dorsal surface of the right foot.  
There was no herniation, dehiscence, or tenderness noted 
regarding the scars.  The veteran was able to move the toes 
normally for full range of motion.  Motor and sensory 
examination was the same for both lower extremities.  There 
was decreased sense of light touch over the entire right 
foot, and not only the area of the SFWs.  A February 2004 
addendum indicated that there was no muscle loss or atrophy, 
and sensory examination was normal.  In a March 2004 
addendum, the examiner stated that there was slight weakness 
of the right foot, more likely related to the sciatic nerve 
problem than the SFWs of the foot.  There was no evidence of 
excess fatigability, incoordination, or functional loss due 
to pain after flare-ups and repeated use.  The scars on the 
right foot were .05 square inches.  There was no other 
disability from the scar. 

Thus, the veteran is not entitled to a higher rating under DC 
7805, because the SFW residuals of the right foot did not 
affect the foot, as evidenced by the normal range of motion 
of the toes, lack of any fatigability, incoordination, or 
functional loss due to pain, and the examiner's statement 
that there was no other disability from the scar.  The only 
abnormalities, decreased flexion and plantar flexion of the 
right ankle joint and slight weakness, were not attributed to 
the SFW residuals.

In addition, the veteran is not entitled to a higher rating 
under any of the former or revised criteria applicable to 
disabilities of the skin, because the right foot scars were 
not 144 square inches or greater, poorly nourished with 
repeated ulceration, tender or painful, deep, or unstable.  
38 C.F.R. §  4.118, Diagnostic Codes 7803-7805 (before August 
30, 2002), 7801-7805 (2002-2006).

Finally, the evidence reflects that there was no muscle 
injury from the right foot SFW residuals, as demonstrated by 
the lack of any muscle injury symptomatology in the service 
medical records, the January 1946 separation examination, or 
the post service medical records or VA examinations described 
above.

For all the foregoing reasons, the Board finds that, as there 
is no schedular basis for assignment of a compensable rating 
for the veteran's right foot SFW residuals. 

4.  Clams for Higher Ratings for Left Sciatic Nerve Injury 
Residuals, and for Left Forearm and Right Foot SFW Residuals

The above determinations in each of these claims are based 
upon consideration of pertinent provisions of VA's rating 
schedule.  Additionally, the Board finds that there is no 
showing that any of the symptoms from the left sciatic nerve 
injury residuals or left forearm or right foot SFW residuals 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (as cited in the December 1998 SOC and April 2004 
SSOC and discussed in the September 2006 SSOC). These 
disabilities have not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating at each stage), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  As noted, the November 2003 VA examination report 
reflects that the veteran retired from his job as a brick 
mason in 1987 at the age of 62.  Moreover, while the veteran 
is receiving a TDIU based on his service-connected 
disabilities, there is no indication that he is unemployable 
due to his left forearm or right foot SFW residuals.  Hence, 
the Board finds that the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met with regard 
to these disabilities.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, in addition to the reasons noted above, 
the clams for higher ratings for left sciatic nerve injury 
residuals, and for left forearm and right foot SFW residuals 
must each be denied.  In reaching this conclusion for each 
claim, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
each claim, that doctrine is not for application.   See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

A rating in excess of 40 percent for residuals of a left 
sciatic nerve injury, secondary to a shell fragment wound 
(SFW) is denied.

A rating in excess of 50 percent for residuals of a SFW of 
the left buttock with retained metal fragments is denied.

A rating in excess of 10 percent for residuals of a SFW of 
the left forearm, to include scars, is denied.

An increased (compensable) rating for residuals of a SFW of 
the right foot, to include scars, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


